Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on December 23, 2019 for patent application 16/724,891.
Status of Claims
2.	 Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. Publication Number: 2017/0323274).
As to independent claim 1, Johnson discloses a method of determining system settings for an industrial system, the method comprising the following steps performed by a computing system (e.g., method of providing a recommendation for optimizing operations of a set of industrial assets) (see Paragraph [0022]): 
retrieving digital twin data of a digital twin of the industrial system (e.g., digital twins of the set of industrial assets are generated; digital twins include data structures representing states of each of a plurality of subsystems of the set of industrial assets) (see Paragraph [0022]); 

providing the results of the system simulations for identifying one of the candidate system settings for application to the industrial system (e.g., events are controlled to happen in future time according to triggering rules/policies that are orchestrated by the simulator and its optimization logic 154 in response to the simulated stale of physical system and its subcomponents for more than one asset and in the context of other assets) (see Paragraph [0093], [0094], [0102]).
As to independent claim 14, Johnson discloses a tangible storage medium having stored thereon computer-readable instruction code comprising instructions to determine system settings for an industrial system which, when executed by at least one processor of a computing system, cause the at least one processor to (e.g., method of providing a recommendation for optimizing operations of a set of industrial assets) (see Paragraph [0022]): retrieve digital twin data of a digital twin of the industrial system (e.g., digital twins of the set of industrial assets are generated; digital twins include data structures representing states of each of a plurality of subsystems of the set of industrial assets) (see Paragraph [0022]); perform system simulations of the industrial system based on the digital twin data to 
As to independent claim 15, Johnson discloses a computing system comprising at least one integrated semiconductor circuit programmed to (e.g., method of providing a recommendation for optimizing operations of a set of industrial assets) (see Paragraph [0022]): retrieve digital twin data of a digital twin of an industrial system, in particular an electric power system (e.g., digital twins of the set of industrial assets are generated; digital twins include data structures representing states of each of a plurality of subsystems of the set of industrial assets) (see Paragraph [0022]); perform system simulations of the industrial system based on the digital twin data to explore candidate system settings for the industrial system prior to application of the system settings to the industrial system (e.g., digital twins are analyzed with respect to simulated operating performances to determine an optimized control 
As to dependent claim 2, Johnson teaches the method of claim 1, wherein the system simulations are performed continuously during commissioning and/or operation of the industrial system (e.g., ongoing simulation) (see Paragraph [0039], [0059]).
As to dependent claim 3, Johnson teaches the method of claim 1, wherein the system simulations are performed in a multi-objective optimization routine that uses the digital twin data (e.g., multiple objectives) (see Paragraph [0048]).
As to dependent claim 4, Johnson teaches the method of claim 3, further comprising receiving, at an interface, an input that alters the at least one objective and/or the at least one constraint of the multi-objective optimization, and modifying the multi-objective optimization routine in response to the input (e.g., multiple objectives; constraints may be imposed by a governing service contract on one or more assets comprising the engineered industrial system, including regulatory or interconnect or capital constraints) (see Paragraph [0048], [0063]).
As to dependent claim 5, Johnson teaches the method of claim 1, wherein performing the system simulations comprises retrieving additional information different from the digital twin data from a source distinct from the industrial system and using the additional information in the system simulations (e.g., other factors) (see Paragraph [0021]).
As to dependent claim 6, Johnson teaches the method of claim 5, wherein the additional information comprises weather forecast data and/or resource price data (e.g., other factors that are not within the direct control of the system owner or operator, such as the weather; the cost of fuel consumed by the system, the market price of the commodity generated by the system, the actions of a competitor, the introduction of a new technology and so on, may also effect the overall operations, reliability, produced physical benefit, and resulting profitability of the system) (see Paragraph [0021]).
As to dependent claim 7, Johnson teaches the method of claim 1, further comprising continuously updating the digital twin to ensure consistency of the digital twin with the industrial system during operation of the industrial system (e.g., a discrete-event simulation models the provider-customer ecosystem in order to understand the impact of different operating decisions to both the provider and the customer in a consistent modeling framework and set of assumptions) (see Paragraph [0039]).
As to dependent claim 8, Johnson teaches the method of claim 7, wherein the industrial system comprises a plurality of control devices and a communication network connected to the plurality of control devices, wherein the digital twin is continuously updated based on control commands issued by the plurality of control devices and based on messages transmitted in the communication network (e.g., a catalog of available design modifications, updates, and operational decision policy changes) (see Paragraph [0105]).
As to dependent claim 9, Johnson teaches the method of claim 1, further comprising applying the identified one of the candidate system settings on-the-fly to the industrial system (e.g., events are 
As to dependent claim 10, Johnson teaches the method of claim 9, wherein applying the identified one of the candidate system settings comprises transferring the one of the candidate system settings identified for the digital twin to the industrial system (e.g., transfer operating performance) (see Paragraph [0188]).
As to dependent claim 11, Johnson teaches the method of claim 9, further comprising using the digital twin to validate the identified one of the candidate system settings prior to application to the industrial system (e.g., validated by comparing the analytical predictions) (see Paragraph [0222]).
As to dependent claim 12, Johnson teaches the method of claim 1, wherein the industrial system is a power grid or part of a power grid (e.g., grid) (see Paragraph [0196]).
As to dependent claim 13, Johnson teaches the method of claim 1, wherein the industrial system is a distributed energy resource, DER, or a microgrid (e.g., power generation capability and grid) (see Paragraph [0196]).
As to dependent claim 16, Johnson teaches the method of claim 3, wherein information on explored solutions of the multi-objective optimization routine including information on explored candidate system settings and their impact on the multi-objective optimization are output via a user interface to allow a system operator to see an explored solution space (e.g., events are controlled to happen in future time according to triggering rules/policies that are orchestrated by the simulator and its optimization logic 154 in response to the simulated stale of physical system and its subcomponents for more than one asset and in the context of other assets) (see Paragraph [0093], [0094], [0102]).
As to dependent claim 17, Johnson teaches the computing system of claim 15, wherein the system simulations are performed continuously during commissioning and/or operation of the industrial system (e.g., ongoing simulation) (see Paragraph [0039], [0059]).
As to dependent claim 18, Johnson teaches the computing system of claim 15, wherein the system simulations are performed in a multi-objective optimization routine that uses the digital twin data (e.g., multiple objectives) (see Paragraph [0048]).
As to dependent claim 19, Johnson teaches the computing system of claim 18, further comprising a user interface, wherein information on explored solutions of the multi-objective optimization routine including information on explored candidate system settings and their impact on the multi-objective optimization are output via the user interface to allow a system operator to see an explored solution space (e.g., events are controlled to happen in future time according to triggering rules/policies that are orchestrated by the simulator and its optimization logic 154 in response to the simulated stale of physical system and its subcomponents for more than one asset and in the context of other assets) (see Paragraph [0093], [0094], [0102]).
As to dependent claim 20, Johnson teaches the computing system of claim 18, further comprising an interface to receive an input that alters the at least one objective and/or the at least one constraint of the multi-objective optimization, the computing system being programmed to modify the multi-objective optimization routine in response to the input (e.g., multiple objectives; constraints may be imposed by a governing service contract on one or more assets comprising the engineered industrial system, including regulatory or interconnect or capital constraints) (see Paragraph [0048], [0063]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117